 

EXHIBIT 10.8

 

BARRETT BUSINESS SERVICES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

SECTION 1

Purpose and Administration

 

1.1.

Name of Plan. Barrett Business Services, Inc. (the “Company”), located at 8100
NE Parkway Drive, Suite 150 Vancouver, WA 98662 and with employer tax
identification number [52-0812977], hereby adopts the Barrett Business Services,
Inc. Nonqualified Deferred Compensation Plan (the “Plan”), as set forth herein
including the variable provisions selected and agreed to by the Company.

 

1.2.

Effective Date.  The effective date of this Plan is July 1, 2017.

 

1.3.

Purpose.  The Company has established the Plan primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Employers.  The Plan is intended:

 

(1) to comply with Code Section 409A and official guidance issued thereunder,
and

 

(2) to be “a plan which is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

The Company intends that the Plan (and each trust under the Plan as described in
Section 6.1) shall be treated as unfunded for tax purposes and for purposes of
Title I of ERISA.  The Plan is not intended to qualify under Code section
401(a).  The Company’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Company to make payments hereunder in the future.  A Participant (or the
Participant’s beneficiary) shall be treated as a general unsecured creditor of
the Company.

 

1.4.

Administration.  

 

 

(a)

General.  The Plan shall be administered by the Plan Administrator.  The Plan
Administrator (and each member of any committee making up the Plan
Administrator) shall serve at the pleasure of the Company’s Board of Directors
and may be removed by such Board, with or without cause.  The Plan Administrator
(or each member of any committee making up the Plan Administrator) may resign
upon prior written notice to the Company’s Board of Directors.

 

The Plan Administrator shall have the powers, rights and duties set forth in the
Plan and shall have the power, in the Plan Administrator’s sole and absolute
discretion, to determine all questions arising under the Plan, including the
determination of the rights of all persons with respect to the Plan and to
interpret the provisions of the Plan and remedy any ambiguities,
inconsistencies, or omissions.  Any decisions of the Plan Administrator shall be
final and binding on all persons with respect to the Plan and the benefits
provided under the Plan.  The Plan Administrator may delegate the Plan
Administrator’s authority under the Plan to one or more officers or directors of
the Company; provided, however, that (a) such delegation must be in writing, and
(b) the officers or directors of the Company to whom the Plan Administrator is
delegating authority must accept such delegation in writing.

 

If a Participant is serving as the Plan Administrator (either individually or as
a member of a committee), the Participant may not decide or determine any matter
or question concerning such Participant’s benefits under the Plan that the
Participant would not have the right to decide or determine if the Participant
were not serving as the Plan Administrator.

 

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

Upon Change in Control.  Notwithstanding anything in the Plan to the contrary,
upon and after a Change in Control, the Plan Administrator shall be (i) a person
selected by the Company, which may be the Company, and approved by the
individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), or (ii) prior to the selection of a person following a
Change in Control to serve as successor Plan Administrator, the Plan
Administrator, as constituted prior to a Change in Control, shall continue to
act as the Plan Administrator of the Plan until the date on which the person is
selected by the Company and approved by the Ex-CEO.  The Plan Administrator
shall have the powers, rights and duties set forth in Section 1.4(a); provided,
however, upon and after the occurrence of a Change in Control, the Plan
Administrator shall have no power to direct the investment of, or select any
investment manager or custodial firm for, Company assets set aside in a grantor
trust for purposes of satisfying the obligations of the Company under the
Plan.  Upon and after the occurrence of a Change in Control, the Company must:
(a) pay all reasonable administrative expenses and fees of the Plan
Administrator; (b) indemnify the Plan Administrator against any costs, expenses
and liabilities including, without limitation, attorney’s fees and expenses
arising in connection with the performance of the Plan Administrator hereunder,
except with respect to matters resulting from the gross negligence or willful
misconduct of the Plan Administrator or its employees or agents; and (c) supply
full and timely information to the Plan Administrator on all matters relating to
the Plan, the trust, the Participants and their beneficiaries, the account
balances of the Participant’s, the date and circumstances of the Separation from
Service or death of any Participant, and such other pertinent information as the
Plan Administrator may reasonably require.  Upon and after a Change in Control,
the Plan Administrator may be terminated (and a replacement appointed) by the
Company only with the approval of the Ex-CEO.  

 

SECTION 2

Definitions

 

For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 

2.1.

Affiliate.  “Affiliate” means any corporation, partnership, joint venture,
association or similar organization or entity (select one option):

 

 

☐

In which the Company owns, directly or indirectly, a majority of equity
interests.

 

 

☐

Which includes the Participating Employers.

 

 

☒

None.

 

2.2.

Bonus.  “Bonus” means an amount payable to an eligible Employee under any annual
cash bonus plan whether discretionary or based on performance criteria of the
Company or an Affiliate.

 

2.3.

Change in Control.  “Change in Control” means (a) the purchase or other
acquisition by any person, entity or group of persons, within the meaning of
section 13(d) or 14(d) of the Securities Exchange Act of 1934 ("Act"), or any
comparable successor provisions, other than the trustee of any other trust or
plan maintained for the benefit of employees of the Company, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 30
percent or more of either the outstanding shares of common stock or the combined
voting power of the Company's then outstanding voting securities entitled to
vote generally; (b) the approval by the shareholders of the Company of a
reorganization, merger, share exchange or consolidation, in each case, where

 

 

3

--------------------------------------------------------------------------------

 

persons who were shareholders of the Company immediately prior to such
reorganization, merger, share exchange or consolidation do not, immediately
thereafter, own more than 50 percent of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged,
surviving or consolidated company; or (c) a liquidation or dissolution of the
Company or of the sale of all or substantially all of the Company's assets.

 

2.4.

Code.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.  Any reference to a section of the Code includes any comparable section or
sections of any future legislation that amends, supplements or supersedes that
section.

 

2.5.

Company.  “Company” means the corporation set forth in Section 1.1.

 

2.6.

Compensation.  “Compensation” means (select all options that apply):

 

 

☒

Salary

 

 

☒

Bonus

 

 

☐

Incentive Compensation.

 

 

☐

Commissions

 

2.7.

Deferral Election.  “Deferral Election” means a written irrevocable election
filed by the Participant with the Employer specifying the amount of Compensation
to be deferred by the Participant for a Plan Year.  

 

2.8.

Deferred Compensation Account.  “Deferred Compensation Account” means the
bookkeeping account maintained under the Plan in the Participant’s name to
reflect amounts deferred under the Plan pursuant to Section 3 (as adjusted under
Section 4) and any Employer Contributions made on behalf of the Participant
pursuant to Section 3 (as adjusted under Section 4).  The Deferred Compensation
Account shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only.  Neither the Plan nor the Deferred Compensation Account shall
hold any actual funds or assets.  The Deferred Compensation Account shall
consist of a Participant’s entire account balance, including his Elective
Deferred Account, Employer Matching Account and Employer Discretionary Account.

 

2.9.

Disabled.  A Participant shall be considered “Disabled” if (select all options
that apply):

 

 

☒

The Participant is unable to engage in any substantially gainful activity by
reason of any medically determined physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than twelve months.

 

 

☐

The Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer.

 

2.10.

Distribution Election.  “Distribution Election” means a written irrevocable
election filed by the Participant with the Employer specifying the time and form
of payment for each type of Compensation deferred by the Participant pursuant to
a Deferral Election and any corresponding

 

 

4

--------------------------------------------------------------------------------

 

Employer Contributions credited by the Employer with respect to such deferred
Compensation.  The Plan Administrator may, in its discretion, allow for separate
Distribution Elections for separate Plan Years.  At the time a Participant
completes a Deferral Election, he may, in accordance with Procedures established
by the Plan Administrator, designate the time and form of payment of such
deferred Compensation (and earnings thereon) and corresponding Employer
Contributions (and earnings thereon) as follows.  

 

 

(a)

Time.  A Participant may elect to have the portion of his Elective Deferred
Account and the corresponding portion of his Employer Matching Account, if any,
related to amounts deferred under a Deferral Election, paid to the Participant
in a lump sum payment (unless otherwise elected as set forth below) upon the
earlier of:  (1) an In-Service Date designated by the Participant, or (2) the
date of the Participant’s Separation from Service; provided, however, that
payment upon a Participant's Separation from Service shall be distributed on the
first business day of the seventh month following the Participant’s Separation
from Service; and

 

 

(b)

Form.  For In-Service Date distributions and payments commencing as a result of
a Participant’s Separation from Service on or after the Participant’s Normal
Retirement Date a Participant may elect to have the portion of his Elective
Deferred Account and the corresponding portion of his Employer Matching Account,
if any, related to amounts deferred under a Deferral Election paid to the
Participant in substantially equal annual installments:  

 

 

☐

Over a period of two (2) years;

 

 

☐

Over a period of five (5) years;

 

 

☒

Over a period of ten (10) years; or

 

 

☐

Over a period of up to ten (10) years

 

commencing on the first business day of the seventh month following the
Participant’s Separation from Service.  

 

2.11.

Elective Deferred Account.  “Elective Deferred Account” means the bookkeeping
account maintained to reflect the portion of a Participant’s:  (a) Salary, (b)
Bonus, (c) Incentive Compensation, and (d) Commissions (as selected in Section
2.6), deferred under the Plan pursuant to Section 3 (as adjusted under Section
4).  The Elective Deferred Account shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only.  Neither the Plan nor the Elective
Deferred Account shall hold any actual funds or assets.

 

2.12.

Employee.  “Employee” means an employee of an Employer who meets the eligibility
criteria set forth in Section 3.1 of the Plan and who is a member of a select
group of management or highly compensated employees as defined under ERISA or
the regulations thereunder.

 

2.13.

Employer.  “Employer” means, individually, the Company and each Participating
Employer.  The Company and any Participating Employers are sometimes
collectively referred to herein as the “Employers.”

 

2.14.

Employer Contributions.  “Employer Contributions” mean any Employer
Discretionary Contributions credited to a Participant’s Employer Discretionary
Account and any Employer Matching Contributions credited to a Participant’s
Employer Matching Account.

 

 

5

--------------------------------------------------------------------------------

 

 

2.15

Employer Discretionary Account.  “Employer Discretionary Account” means the
bookkeeping account maintained to reflect Employer Discretionary Contributions
made on behalf of the Participant under the Plan pursuant to Section 3.5(a) (as
adjusted under Section 4).  The Employer Discretionary Account shall be
hypothetical in nature and shall be maintained for bookkeeping purposes
only.  Neither the Plan nor the Employer Discretionary Account shall hold any
actual funds or assets.

 

2.16.

Employer Discretionary Contributions.  “Employer Discretionary Contributions”
mean any Employer discretionary contributions credited to a Participant’s
Employer Discretionary Account pursuant to Section 3.5(a).

 

2.17.

Employer Matching Account.  “Employer Matching Account” means the bookkeeping
account maintained to reflect Employer Matching Contributions with respect
to:  (a) Salary, (b) Bonus, and (c) Other Compensation (as selected in Section
3.5(b)) made on behalf of the Participant pursuant to Section 3.5(b) (as
adjusted under Section 4).  The Employer Matching Account shall be hypothetical
in nature and shall be maintained for bookkeeping purposes only.  Neither the
Plan nor the Employer Matching Account shall hold any actual funds or assets.

 

2.18.

Employer Matching Contributions.  “Employer Matching Contributions” mean any
Employer matching contributions credited to a Participant’s Employer Matching
Account pursuant to Section 3.5(b).

 

2.19.

ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Any reference to a section of ERISA includes any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section.

 

2.20.

In-Service Date.  “In-Service Date” means the first business day of any month at
least twelve (12) months after the end of the period in which the deferred
amount is earned.    

 

2.21.

Investment Options.  The Plan Administrator will designate the hypothetical
“Investment Options” available for participant selection from time to time.

 

2.22.

Normal Retirement Date.  “Normal Retirement Date” means (select only one
option):

 

 

☐

The date the Participant attains ____ years of age.

 

 

☒

The date the Participant attains sixty (60) years of age and has completed at
least ten (10) Years of Service.

 

2.23.

Other Compensation.  “Other Compensation” means any type of compensation (other
than Salary and Bonus) which the Company in its sole discretion permits to be
deferred in the Plan.

 

2.24.

Participant.  “Participant” means an Employee who meets the eligibility criteria
set forth in Section 3.1 and who has made a Deferral Election in accordance with
the terms of the Plan or otherwise had amounts credited to his Deferred
Compensation Account.

 

 

 

6

--------------------------------------------------------------------------------

 

2.25.

Participating Employer.  “Participating Employer” means any Affiliate of the
Company that adopts the Plan in accordance with Section 7.1 (select one option):

 

 

☐

Which includes the Employers set forth on Appendix A.

 

 

☒

None.

 

2.26.

Plan.  “Plan” means the nonqualified deferred compensation plan set forth in
Section 1.1.

 

2.27.

Plan Administrator.  The “Plan Administrator” means the committee appointed by
the Company’s Board of Directors.

 

2.28.

Plan Year.  “Plan Year” means the calendar year.  However, if the effective date
of the Plan is other than January 1 of a year, the initial Plan Year shall be a
short Plan Year, beginning on the effective date and ending on the following
December 31.

 

2.29.

Salary.  “Salary” means the regular base salary paid to an eligible Employee by
the Company or an Affiliate.

 

2.30.

Separation from Service.  “Separation from Service” or “Separates from Service”
means a “separation from service” within the meaning of Code section 409A.

 

2.31.

Subsequent Deferral Election.  “Subsequent Deferral Election” means an election
to change the time or form of payment of a Participant’s Deferred Compensation
Account balance pursuant to Section 5.6.

 

2.32.

Termination for Cause.  “Termination for Cause” has the meaning set forth in the
Participant’s employment agreement with the Company, if any, and if not so
defined means the termination of a Participant’s employment as a result of
Participant’s gross negligence, fraud, dishonesty, or willful violation of any
law or significant policy of the Employer, where such actions are committed in
connection with the Participant’s employment by or association with the Company
or Affiliate.

 

2.33.

Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from:

 

 

(a)

A sudden and unexpected illness or accident of the Participant, the
Participant’s beneficiary, the Participant’s spouse, or the Participant’s
dependent (as defined in Code section 152(a));

 

 

(b)

Loss of Participant’s property due to casualty; or

 

 

(c)

Such other similar extraordinary and unforeseeable circumstances resulting from
events beyond the control of the Participant.

 

Whether a Participant has an Unforeseeable Emergency shall be determined in the
sole discretion of the Plan Administrator.

 

2.34.

Valuation Date.  “Valuation Date” means each business day the financial markets
and Wells Fargo Bank, National Association are open, unless the underlying
investment requires a less frequent valuation.

 

2.35.

Year of Participation.  “Year of Participation” means each full Plan Year of
participation in the Plan while actively employed with an Employer beginning
with the Plan Year commencing on or after the

 

 

7

--------------------------------------------------------------------------------

 

Participant first becomes a Participant in the Plan.  In no event shall
participation credit be earned for participation in the Plan during any partial
Plan Year.

 

2.36.

Year of Service.  “Year of Service” means each twelve (12) month period of
employment or association with the Company or any of its Affiliates

 

2.37.

Other Definitions.  In addition to the terms defined in this Section 2, other
terms are defined when first used in Sections of this Plan.

 

SECTION 3

Eligibility, Participation, Deferral Elections, and Employer Contributions

 

3.1.

Eligibility and Participation.  Subject to the conditions and limitations of the
Plan, the following persons are eligible to participate in the Plan (select and
complete options(s) after consultation with legal counsel):

 

 

☐

All Employees with a rank of ___________________ (insert title) or above and
with total earnings of at least $________________ per Plan Year.

 

 

☐

The following Employees of the
Employers:                                                            

                                                                                                                                 

                                                                                                                                 

                                                                                                                                 
(Attach an addendum if necessary)

 

 

☒

Such Employees as the Plan Administrator may select from time to time, in its
sole discretion.

 

Any individuals specified above by an Employer may be changed by action of the
Employer for the following Plan Year.  An Employee eligible to participate in
the Plan shall become a Participant upon the execution and filing with the Plan
Administrator of a written election to defer a portion of the Employee’s
Compensation, in a form acceptable to the Plan Administrator.  A Participant
shall remain a Participant until the entire balance of the Participant’s
Deferred Compensation Account has been distributed.

 

3.2.

Rules for Deferral and Distribution Elections.  Any Employee identified in
Section 3.1 may make a separate Deferral Election to defer receipt of each type
of Compensation selected in Section 2.6 in accordance with the rules set forth
below:

 

 

(a)

All Deferral Elections must be made in writing on the form prescribed by the
Plan Administrator and may be accompanied by a Distribution Election with
respect to the such Compensation (and earnings thereon).  Each Deferral Election
will be effective only when filed with the Plan Administrator no later than the
date specified by the Plan Administrator.  In no event may a Deferral Election
be made later than the last day of the Plan Year preceding the Plan Year in
which the services are rendered to which the deferred Compensation relates.

 

Notwithstanding the foregoing, (1) if the Plan Administrator determines that any
Compensation qualifies as “performance-based compensation” under Code section
409A, an eligible Employee may elect to defer a portion of such Compensation by
filing a Deferral Election at a later time up until the date six (6) months
before the end of the performance period as permitted by the Plan Administrator,
and (2) in the first year in which an Employee becomes eligible to participate
in the Plan, a Deferral Election may be made

 

 

8

--------------------------------------------------------------------------------

 

with respect to services to be performed subsequent to the election within
thirty (30) days after the date the Employee becomes eligible to participate in
the Plan to the extent permitted under Code section 409A.

 

 

(b)

With respect to Plan Years following the Participant’s initial Plan Year of
participation in the Plan, failure to complete another Deferral Election for a
Plan Year shall constitute a waiver of the Participant’s right to participate in
the Plan for such Plan Year.

 

3.3.

Amounts Deferred. Commencing on the effective date, a Participant may elect
to:  (complete for each item of Compensation selected in Section 2.6):

 

 

☒

Defer up to 90 % of Salary.

 

 

☒

Defer up to 100% of Bonus.

 

 

☐

Defer up to 100% of Incentive Compensation.

 

 

☐

Defer up to 100% of Commissions.

 

The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Elective Deferred Account as soon as administratively practicable
after the date the Compensation would be paid to the Participant absent
deferral.

 

3.4.

Cancellation of Deferral Elections.  If a Participant becomes Disabled or
obtains a distribution under Section 5.5 on account of an Unforeseeable
Emergency during a Plan Year, his Deferral Election for such Plan Year shall be
cancelled.

 

3.5.

Employer Contributions.

 

 

(a)

Employer Discretionary Contributions.  An Employer may, in its sole discretion,
credit to the Employer Discretionary Account of any Employee employed by that
Employer an amount determined by the Employer in its sole discretion (an
“Employer Discretionary Contribution”) for a Plan Year.  Any Employer
Discretionary Contribution for a Plan Year will be credited to a Participant’s
Employer Discretionary Account as soon as administratively practicable after the
Valuation Date specified by the Employer.

 

 

(b)

Employer Matching Contributions.  (Complete any that apply based on any items
selected in Section 2.6)

 

 

☐

An Employer will match ____________ of the amount of Salary the Participant
elects to defer for the Plan Year up to 90% of Salary.

 

 

☐

An Employer will match ____________ of the amount of Bonus the Participant
elects to defer for the Plan Year up to 100% of Bonus.

 

 

☐

An Employer will match ____% of the amount of Incentive Compensation the
Participant elects to defer for the Plan Year up to ____% of Incentive
Compensation.

 

 

☐

An Employer will match ____% of the amount of Commissions the Participant elects
to defer for the Plan Year up to ____% of Commissions.

 

 

9

--------------------------------------------------------------------------------

 

 

 

☐

Discretionary matching contribution with respect to the amount of Salary, Bonus,
Incentive Compensation, or Commissions (or any combination thereof) the
Participant elects to defer for the Plan Year.

 

 

☒

None.

 

Any Employer Matching Contributions for a Plan Year will be credited to a
Participant’s Employer Matching Account as soon as administratively practicable
after the Valuation Date specified by the Employer.

 

SECTION 4

Deferred Compensation Accounts

 

4.1.

Deferred Compensation Accounts.  All amounts deferred pursuant to one or more
Deferral Elections under the Plan and any Employer Contributions shall be
credited to a Participant’s Deferred Compensation Account and shall be adjusted
under Section 4.2.

 

4.2.

Deferral Account Adjustments and Hypothetical Investment Options.  As of each
Valuation Date, the Plan Administrator shall adjust amounts in a Participant’s
Deferred Compensation Account to reflect earnings (or losses) in the Investment
Options attributable to the Participant’s Deferred Compensation
Account.  Earnings (or losses) on amounts in a Participant’s Deferred
Compensation Account shall accrue commencing on the date the Deferred
Compensation Account first has a positive balance and shall continue to accrue
until the entire balance in the Participant’s Deferred Compensation Account has
been distributed.  Earnings (or losses) shall be credited to a Participant’s
Deferred Compensation Account based on the results that would have been achieved
had amounts credited to the Deferred Compensation Account been invested as soon
as practicable after crediting into the Investment Options selected by the
Participant.  Nothing in this Subsection 4.2 or otherwise in the Plan, however,
will require the Company to actually invest any amounts in such Investment
Options or otherwise.

 

4.3.

Vesting.  A Participant shall be fully vested in the amounts in the
Participant’s Elective Deferred Account attributable to the Participant’s
Deferral Elections.  If Employer Contributions are made under the Plan, a
Participant shall be vested in the amount in the Participant’s Deferred
Compensation Account attributable to Employer Contributions in accordance with
the following (select one option).

 

 

☐

100% Vested.

 

 

☒

The vesting schedule set forth below:

 

Year of Participation

 

Nonforfeitable Percentage

Less than 1 year(s)

0 %

1 year(s)

0%

2 year(s)

0%

3 year(s)

0%

4 year(s)

0%

5 year(s)

100 %

 

 

 

10

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a Participant shall be fully vested in the
portion of the Participant’s Deferred Compensation Account attributable to the
Employer Contributions upon (Select all options that apply):

 

 

☐

Normal Retirement Date

 

☒

Death

 

☐

Becoming Disabled

 

☒

Change in Control

However, the date on which the Participant becomes fully vested in the Employer
Contributions as set forth above must occur while the Participant is actively
employed by or associated with the Employer.

 

Notwithstanding the vesting schedule selected above, the balance in a
Participant’s Deferred Compensation Account attributable to Employer
Contributions will be forfeited (and neither the Participant nor the
Participant’s beneficiaries will have any rights thereto) if the Participant
Separates from Service with the Employer because of Termination for
Cause.  Whether a Participant Separates from Service due to Termination for
Cause shall be determined by the Plan Administrator.

 

To the extent that any amounts credited to a Participant’s Deferred Compensation
Account are not vested at the time such amounts are otherwise payable under
Section 5, such amounts shall be forfeited.

 

4.4.

Investment Options.  The Plan Administrator shall specify procedures to allow
Participants to make elections as to the deemed investment of amounts newly
credited to their Deferred Compensation Accounts, as well as the deemed
investment of amounts previously credited to their Deferred Compensation
Accounts.  Participant fund selections must be made to the Plan Administrator or
designated agent.  Fund selections will be effective within a reasonable period
of time as determined by the means used to communicate such selections and
generally accepted business practices.  

 

The Plan Administrator or its designated agent may take investment instructions
from a Participant as of any business day regarding Investment
Options.  Investment elections and/or transfer instructions may be accepted in a
manner determined by the Plan Administrator.

 

The Plan Administrator shall designate the Investment Options available for
selection under this Section 4.4.  Investment Options are selected solely for
purposes of determining hypothetical gains and/or losses to a Participant’s
bookkeeping account.  Neither the Plan nor any of the Deferred Compensation
Accounts shall hold any actual funds or assets.  The Plan Administrator may
change Investment Options at its discretion.

 

SECTION 5

Payment of Benefits

 

5.1.

Time and Form of Payment.  

 

 

(a)

Elective Deferred Account.  Payment of the applicable portion of a Participant’s
Elective Deferred Account shall be made in accordance with the Participant’s
Distribution Election

 

 

11

--------------------------------------------------------------------------------

 

 

made for such deferred Compensation.  If no Distribution Election was made, then
payment of such deferred Compensation shall be distributed in a lump sum on the
first business day of the seventh month following the Participant’s Separation
from Service.

 

 

(b)

Employer Matching Account.  Payment of the applicable portion of a Participant’s
vested Employer Matching Account shall be made in accordance with the
Participant’s Distribution Election made for such Employer Matching
Account.  The earliest date that an Employer Matching Distribution may be
payable is the date each Employer Matching Contribution becomes 100% vested.  If
no Distribution Election was made, then payment of such deferred Compensation
shall be distributed in a lump sum on the first business day of the seventh
month following the Participant’s Separation from Service.

 

 

(c)

Employer Discretionary Account.  Payment of a Participant’s vested Employer
Discretionary Account shall be made in a lump sum payment on the first business
day of the seventh month following the first anniversary of the vesting of such
Employer Discretionary Account set forth in Section 4.3.

 

 

(d)

Small Benefit Cashout.  Notwithstanding any Distribution Elections made by a
Participant, if the Participant’s Deferred Compensation Account balance is less
than the applicable dollar amount under section 402(g)(1)(B) of the Code, the
full vested Deferred Compensation Account balance shall be distributed in a lump
sum on the first business day of the seventh month following the Participant’s
Separation from Service.

 

5.2.

Payment upon Disability.  Notwithstanding anything in the Plan or any
Distribution Election to the contrary, in the event a Participant becomes
Disabled while the Participant is employed by or associated with an Employer,
payment of the Participant’s vested Deferred Compensation Account shall be made
in a lump sum payment within sixty (60) days following the date on which the
Participant becomes Disabled.  Whether a Participant is Disabled for purposes of
the Plan shall be determined by the Plan Administrator, and in making such
determination, the Plan Administrator may rely on the opinion of a physician(s)
selected by the Plan Administrator for such purpose.

 

5.3.

Payment upon Death of a Participant.  Notwithstanding anything in the Plan or
any Distribution Election to the contrary, a Participant’s vested Deferred
Compensation Account shall be paid to the Participant’s beneficiary (designated
in accordance with Section 5.4) in a lump sum payment within sixty (60) days
following the date of the Participant’s death.

 

5.4.

Beneficiary.  The Participant may name a beneficiary or beneficiaries to receive
the balance of the Participant’s vested Deferred Compensation Account in the
event of the Participant’s death prior to the payment of the Participant’s
vested Deferred Compensation Account.  To be effective, any beneficiary
designation must be filed in writing with the Plan Administrator in accordance
with rules and procedures adopted by the Plan Administrator for that purpose.  A
Participant may revoke an existing beneficiary designation by filing another
written beneficiary designation with the Plan Administrator.  The latest
beneficiary designation received by the Plan Administrator shall be
controlling.  If no beneficiary is named by a Participant, or if the Participant
survives all of the Participant’s named beneficiaries and does not designate
another beneficiary, the Participant’s Deferred Compensation Account shall be
paid to the Participant’s estate.

 

5.5.

Optional Distribution Alternative.  (Select if applicable)

 

☒Unforeseeable Emergency.  Notwithstanding anything in the Plan or any
Distribution Election to the contrary, if the Plan Administrator determines that
a Participant has incurred an Unforeseeable Emergency, the Participant shall
receive in a lump sum payment of all or any

 

 

12

--------------------------------------------------------------------------------

 

portion of the Participant’s vested Deferred Compensation Account needed to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, but only if the
Unforeseeable Emergency may not be relieved (a) through reimbursement or
compensation by insurance or otherwise; (b) by liquidation of the Participant’s
assets to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (c) by cessation of deferrals under the Plan.  A
payment on account of an Unforeseeable Emergency shall not be in excess of the
amount needed to relieve such Unforeseeable Emergency and shall be made within
ninety (90) days following the date of such Unforeseeable Emergency.  

 

5.6.

Changes in Time or Form of Distribution.  (Select one option)

 

 

☐

The Plan does not permit Subsequent Deferral Elections.

 

 

☒

The Plan permits Subsequent Deferral Elections solely with respect to
distributions under Sections 5.1(a) and (b).

 

If applicable, the Plan Administrator may establish procedures for making a
Subsequent Deferral Election in accordance with the requirements of Code Section
409A.  In addition to the requirements the Plan Administrator may establish, a
Participant may make a Subsequent Deferral Election with respect to the portion
of the Elective Deferred Account and the corresponding Employer Matching
Account, if any, attributable to a Deferral Election by filing an irrevocable
written form with the Plan Administrator, but only if the following conditions
are satisfied:

 

 

(a)

The election may not take effect until at least twelve (12) months after the
date on which the election is made;

 

 

(b)

A distribution may not be made earlier than at least five (5) years from the
date the distribution would have otherwise been made; and

 

 

(c)

In the case of an election to change the time or form of a distribution related
to a payment at a specified time, the election must be made at least twelve (12)
months before the date of the first scheduled distribution.

 

5.7.

Effect of Early Taxation.  Notwithstanding anything in the Plan or any
Distribution Election to the contrary, if a Participant’s benefits under the
Plan are includible in income pursuant to Code section 409A, such benefits shall
be distributed immediately to the Participant.

 

5.8.

Permitted Delays.  Notwithstanding anything in the Plan to the contrary, any
payment to a Participant under the Plan shall be delayed upon the Plan
Administrator’s reasonable anticipation of one or more of the following events:

 

 

(a)

The Company’s deduction with respect to such payment would be eliminated by
application of Code section 162(m); or

 

 

(b)

The making of the payment would violate Federal securities laws or other
applicable law;

 

provided, that any payment delayed pursuant to this Section 5.8 shall be paid in
accordance with Code section 409A.

 

5.9.

Withholding of Taxes.  In connection with the Plan, the Employer, or a properly
designated agent, may withhold any applicable Federal, state or local income tax
and employment taxes, including Social Security taxes, at such time and in such
amounts from a benefit payment under the Plan or a Participant’s wages or reduce
a Participant’s Deferred Compensation Account as is necessary to

 

 

13

--------------------------------------------------------------------------------

 

comply with applicable laws and regulations.  The Employers, or a properly
designated agent, shall report Plan payments and other Plan-related information
to the appropriate governmental agencies as required under applicable laws.

 

SECTION 6

Miscellaneous

 

6.1.

Rights Unsecured.  Any payments by a trust of benefits provided to a Participant
under the Plan shall be considered payment by the Company and shall discharge
the Company from any further liability under the Plan for such payments.  Any
funds set aside by the Company for the purpose of meeting its obligations under
the Plan, including any amounts held by Wells Fargo Bank, National Association,
as trustee, shall continue for all purposes to be part of the general assets of
the Company and shall be available to its general creditors in the event of the
Company’s bankruptcy or insolvency.  The Company’s obligation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

 

The Company may establish and maintain one or more grantor trust(s) to hold
assets to be used for payment of benefits under the Plan.

 

6.2.

No Enlargement of Rights.  Establishment of the Plan shall not be construed to
give any Employee the right to be retained by the Employers or to any benefits
not specifically provided by the Plan.  Any liability of the Company to any
Participant, former Participant, or Participant’s beneficiary with respect to a
right to payment under the Plan shall be based solely upon contractual
obligations created by the Plan.

 

6.3.

Interests Not Transferable.  Except as to withholding of any tax under the laws
of the United States or any state or locality and the provisions of Section 5.9,
no benefit payable at any time under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or any other
encumbrance of any kind or to any attachment, garnishment, or other legal
process of any kind.  Any attempt by a person (including a Participant or a
Participant’s beneficiary) to anticipate, alienate, sell, transfer, assign,
pledge, or otherwise encumber any benefits under the Plan, whether currently or
thereafter payable, shall be void.  If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber such person’s
benefits under the Plan, or if by any reasons of such person’s bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Plan Administrator, in the Plan Administrator’s sole discretion, may
terminate the interest in any such benefits of the person otherwise entitled
thereto under the Plan and may hold or apply such benefits in such manner as the
Plan Administrator may deem proper.

 

6.4.

Forfeitures and Unclaimed Amounts.  Unclaimed amounts shall consist of the
amounts in the Deferred Compensation Account of a Participant that cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or the Participant’s beneficiary, as applicable,
within a period of two years after the distribution date upon which the payment
of benefits became due.  Unclaimed amounts shall be forfeited at the end of such
two-year period.  These forfeitures will reduce the obligations of the Company,
if any, under the Plan.  After an unclaimed amount has been forfeited, the
Participant or beneficiary, as applicable, shall have no further right to
amounts in the Participant’s Deferred Compensation Account.

 

6.5.

Controlling Law.  The law of the state of Washington shall be controlling in all
matters relating to the Plan to the extent not preempted by Federal Law.

 

6.6.

Words and Headings.  Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context.  Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.

 

 

14

--------------------------------------------------------------------------------

 

 

6.7.

Action by the Employers.  Except as otherwise specifically provided herein, any
action required of or permitted to be taken by an Employer under the Plan shall
be by resolution of its Board of Directors or by resolution of a duly authorized
committee of its Board of Directors or by action of a person or persons
authorized by resolution of such Board of Directors or such committee.

 

6.8.

No Fiduciary Relationship.  Nothing contained in this Plan, and no action taken
pursuant to its provisions by either the Employers or the Participants shall
create, or be construed to create a fiduciary relationship between the Employer
and the Participant, a designated beneficiary, other beneficiaries of the
Participant, or any other person.

 

6.9.

Claims Procedures.

 

 

(a)

Initial Review.  Any person (hereinafter referred to as a “Claimant”) who
believes that he or she is being denied a benefit to which he or she may be
entitled under the Plan may file a written request for such benefit with the
Plan Administrator.  Such written request must set forth the Claimant’s claim
and must be addressed to the Plan Administrator, at the Company’s principal
place of business.  Upon receipt of a claim, the Plan Administrator shall advise
the Claimant that a reply will be forthcoming within ninety days and shall
deliver a reply within ninety days.  If special circumstances (such as for a
hearing) require a longer period, the Plan Administrator may extend the reply
period for an additional ninety days so long as the Plan Administrator notifies
the Claimant in writing, prior to the expiration of the ninety day period, of
the reasons for an extension of time.  If the claim is denied in whole or in
part, the Plan Administrator shall issue a written determination, using language
calculated to be understood by the Claimant, setting forth:

 

 

(1)

The specific reason or reasons for such denial;

 

 

(2)

The specific reference to pertinent provisions of the Plan upon which such
denial is based;

 

 

(3)

A description of any additional material or information necessary for the
Claimant to perfect the Claimant’s claim and an explanation why such material or
such information is necessary; and

 

 

(4)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including the time limits for requesting such a
review and the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 

 

(b)

Review of Denial.  Within sixty (60) days after the receipt by the Claimant of
the written determination described above, the Claimant may request in writing,
that the Plan Administrator review the initial claim determination.  The request
must be addressed to the Plan Administrator, at the Company’s principal place of
business.  The Claimant or the Claimant’s duly authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claims for
benefits and may submit issues and comments in writing for consideration by the
Plan Administrator.  The review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

If the claimant does not request a review of the Plan Administrator’s
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the

 

 

15

--------------------------------------------------------------------------------

 

Plan Administrator’s determination.  If the Claimant does file a request for
review, his request must include a description of the issues and evidence he
deems relevant.  Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

Within sixty (60) days after the Plan Administrator’s receipt of a request for
review, the Plan Administrator will render a decision.  After considering all
materials presented by the Claimant, the Plan Administrator will render a
written determination, written in a manner calculated to be understood by the
Claimant setting forth:

 

 

(1)

The specific reasons for the adverse determination;

 

 

(2)

The specific references to the pertinent provisions of the Plan on which the
decision is based;

 

 

(3)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and

 

 

(4)

A statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain the information about such procedures, as well as
a statement of the Claimant’s right to bring an action under ERISA section
502(a).

 

If special circumstances require that the sixty (60) day time period be
extended, the Plan Administrator will so notify the Claimant in writing before
the end of the sixty (60) day period and will render the decision as soon as
practicable, but no later than one hundred twenty (120) days after receipt of
the request for review.

 

 

(c)

Finality of Determinations; Exhaustion of Remedies. To the extent permitted by
law, decisions reached under the claims procedures set forth in this Section
6.10 shall be final and binding on all parties. No legal action for benefits
under the Plan shall be brought unless and until the Claimant has exhausted his
remedies under this Section 6.10.  In any such legal action, the Claimant may
only present evidence and theories which the Claimant presented during the
claims procedure. Any claims which the Claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived.  Judicial review of a Claimant’s denied claim shall be
limited to a determination of whether the denial was an abuse of discretion
based on the evidence and theories the Claimant presented during the claims
procedure.

 

 

(d)

Limitations Period.  Any suit or legal action initiated by a Claimant under the
Plan must be brought by the Claimant no later than one year following a final
decision on the claim for benefits by the Plan Administrator.  The one-year
limitation on suits for benefits will apply in any forum where a Claimant
initiates such suit or legal action.

 

 

(e)

Disability Claims.  Claims for disability benefits shall be determined under DOL
Regulation section 2560.503-1 which is hereby incorporated by reference.

 

6.10.

Notice.  Any notice required or permitted to be given under the provisions of
the Plan shall be in writing, and shall be signed by the party giving or making
the same.  If such notice, consent or demand is mailed to a party hereto, it
shall be sent by United States certified mail, postage prepaid, addressed to
such party’s last known address as shown on the records of the
Employers.  Notices to the Plan Administrator should be sent in care of the
Company at the Company’s principal place of business.  The date of such mailing
shall be deemed the date of notice.  Either party may

 

 

16

--------------------------------------------------------------------------------

 

change the address to which notice is to be sent by giving notice of the change
of address in the manner set forth above.

 

6.11.

No Guarantee of Benefits.  Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.

 

6.12.

Incapacity of Recipient.  If any person entitled to a distribution under the
Plan is deemed by the Plan Administrator to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until a claim for
such payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such
person.  Any such payment shall be a payment for the account of such person and
a complete discharge of any liability of the Company and the Plan with respect
to the payment.

 

6.13.

Corporate Successors.  The Plan and the obligations of the Company under the
Plan shall become the responsibility of any successor to the Company by reason
of a transfer or sale of substantially all of the assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity.

 

6.14.

Severability.  In the event any provision of the Plan shall be held invalid or
illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

 

6.15.

Indemnification.  To the extent not covered by insurance, the Company shall
indemnify the Plan Administrator, each employee, officer, director, and agent of
the Company, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Company shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

 

6.16.

Compliance with Section 409A of the Code.  All provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with,
and if necessary any such provision shall be held null and void to the extent
such provision or part of the provision fails to comply with, Section 409A of
the Code and the regulations thereunder.  If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Code Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be
imposed.  Notwithstanding the foregoing or anything else herein to the contrary,
the Company makes no representation that the Plan complies with Section 409A of
the Code and shall have no liability to any Participant or beneficiary for any
failure to comply with Section 409A of the Code.

SECTION 7

Employer Participation

 

7.1.

Adoption of Plan.  Any Affiliate of the Company may, with the approval of the
Company, adopt the Plan by filing with the Company a resolution of its Board of
Directors to that effect.

 

7.2.

Withdrawal from the Plan by Employer.  Any Participating Employer shall have the
right, at any time, upon the approval of, and under such conditions as may be
provided by the Plan Administrator, to withdraw from the Plan in accordance with
the requirements under Code Section 409A by delivering to the Plan Administrator
written notice of its election so to withdraw.

 

 

 

17

--------------------------------------------------------------------------------

 

SECTION 8

Amendment and Termination

 

8.1.

Amendment or Termination.  The Company intends the Plan to be permanent, but
reserves the right to modify, amend or terminate the Plan when, in the sole
discretion of the Company, such amendment or termination is advisable.

 

8.2.

Effect of Amendment or Termination.  No amendment or termination of the Plan
shall reduce or eliminate any vested balance in a Participant’s Deferred
Compensation Account accrued through the date of such amendment or
termination.  However, an amendment may freeze or limit future deferrals or
credits of benefits under the Plan on and after the date of such
amendment.  Upon termination of the Plan, distribution of Plan benefits shall be
made to Participants and beneficiaries in the manner and at the time described
in Section 5, unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code Section 409A.  Upon termination of the Plan, no further
deferrals of Compensation or crediting of Employer Contributions shall be
permitted; provided, however, earnings, gains and losses shall continue to be
credited to each Participant’s Deferred Compensation Account balance in
accordance with Section 4 until the vested Deferred Compensation Account
balances are fully distributed.

 

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 28th day of June, 2017.

 

 

 

Barrett Business Services, Inc.

 

 

 

 

 

 

By:

/s/ Gary Kramer

 

 

 

 

 

 

Its:

Chief Financial Officer

 

ATTEST:

 

 

 

 

 

 

By:

Greg Vaughn

 

 

 

 

 

 

Its:

Chief Operating Officer

 

 

 

 

 

19

--------------------------------------------------------------------------------

 

APPENDIX A

Participating Employers

 

None

 

 

20